Citation Nr: 1127103	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2008, the Veteran was afforded a Travel Board hearing held at the Los Angeles, California, RO, before a Veterans Law Judge (VLJ) of the Board.  A transcript of this hearing is currently of record.

In January 2009, the Board remanded the appeal for further development.

Following the Board's January 2009 Remand, the VLJ overseeing the Veteran's appeal retired.  Thus, the Veteran was afforded the opportunity for another hearing with the VLJ who would be deciding the Veteran's appeal.

In January 2011, the Veteran was afforded a Travel Board hearing held at the Los Angeles, California, RO, before a VLJ of the Board.  A transcript of this hearing is currently of record.

The RO certified this appeal to the Board in May 2010 and, in February 2011, the Veteran submitted additional medical evidence.  However, he waived his right to have the RO initially consider this evidence in a statement dated in February 2011.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The issue of entitlement to service connection for a cervical spine disorder has been raised by the record in a VA physician's medical opinion dated in February 2011.  The issue of entitlement to service connection for radiculopathy of the left arm has been raised by the record at the Veteran's January 2011 Board hearing.  Both of these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction of them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's lumbar degenerative disc disease has been etiologically related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d).  

Further, certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine, recently documented in the April 2009 VA examination report.

In regards to an in-service incurrence of his current lumbar spine disorder, the Veteran asserts that he injured his back moving heavy equipment while stationed in Okinawa, Japan, in April 1977.  The Veteran's November 1975 military entrance examination was devoid of documentation of any back problems.  His service treatment records (STRs) document that complaints of low back pain due to a football injury were noted in an October 1976 treatment note, and an impression of a cervical strain was made.  In April 1977, his STRs document a complaint of low back pain as a result of heaving lifting.  At that time, a provisional diagnosis of thoracic spine stain with neuralgia was made, and the Veteran was subsequently placed on light duty as a result of this injury.  A November 1977 Report of Medical Board described the Veteran's history of low back pain, found that he was unfit for duty by "virtue of a condition that did not exist prior to entry into the service," and recommended that the Veteran be separated from the military service.  His remaining STRs revealed consistent lower back pain complaints.  The Veteran's June 1980 discharge examination revealed no relevant abnormalities, and his active military service ended in July 1980.  

As for a medical nexus opinion, the file contains one positive nexus opinion and one negative nexus opinion.  

Taking the positive evidence first, the Veteran's VA treating physician provided a positive nexus opinion regarding the Veteran's current lumbar spine disorder and his active military service.  Specifically, in February 2011, Dr. P.V.P., the Veteran's VA treating physician, concluded that "it is at least as likely as not that [the Veteran's] current back condition is linked to the injury he experienced in the service."  As support for this opinion, Dr. P.V.P. opined that the Veteran did not have any other back injuries during his lifetime.  Dr. P.V.P. formed this conclusion after a physical examination of the Veteran and after considering the Veteran's lay statements regarding his in-service incurrence of his current lumbar spine disorder.  Specifically, Dr. P.V.P. indicated that the Veteran served in Okinawa, Japan, in April 1977, where he suffered a heavy equipment accident and injured his lumbar spine.  Dr. P.V.P. stated that the Veteran was then evaluated for his lumbar spine on 21 different occasions from April 1977 to March 1978.  Dr. P.V.P. further stated that the Veteran was diagnosed with back pain and listed as "not fit for duty."  All of this information provided to Dr. P.V.P. by the Veteran matches the information contained in the Veteran's STRs.

Conversely, the April 2009 VA examiner, following a review the claims file and a physical examination of the Veteran, determined that "due to the lack of continued workup and follow-up over the years as well as the amount of time since the initial stated injury, I cannot correlate the current condition with certainly, however, it is my medical opinion that the patient current condition is not at least as likely as not or less than 50% probability that it is related."

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Here, the Board gives more weight to the positive nexus opinion of the Veteran's treating physician than the VA examiner's negative opinion.  Specifically, the VA examiner did not consider the Veteran's lay statements regarding his in-service incurrence and his continuity of symptomatology since his military discharge.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence).  The VA treating physician considered the Veteran's lay statements regarding his in-service incurrence and his military job functions in forming the positive opinion.  Further, the Board gives more weight to the opinion of a treating physician, who is extremely familiar with the Veteran's current disorder and has treated the Veteran on several occasions, over the opinion of the VA examiner who only examined the Veteran on one occasion.  Thus, for the aforementioned reasons, the Board finds the VA examiner's rationale to be inadequate.  The Boards finds the positive nexus opinion of the Veteran's treating physician to be more persuasive in deciding the Veteran's appeal.  

As previously mentioned, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the positive evidence of record, combined with the Veteran's lay statements regarding the reported date of onset of his current lumbar spine disorder, persuades the Board that the Veteran's current lumbar spine disorder is, in fact, related to his active military service.  As such, the claim is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for lumbar degenerative disc disease is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


